JAMES A. JUNG, Executive Secretary, Higher Educational Aids Board
You have asked my opinion as to the legality of the decision made by the Executive Committee of the State of Wisconsin Higher Educational Aids Board in July, 1971, to withhold issuance of $100 honor scholarship awards distributed under sec. 39.31, Stats. *Page 207 
I believe that a brief history of the issue would be helpful in arriving at such an opinion.
In March, 1971, the executive budget for 1971-1973, introduced to the legislature, contained a provision eliminating funding for the $100 minimum honor scholarships awarded notwithstanding the students need.
On April 9, 1971, the Higher Educational Aids Board alerted all Wisconsin high schools to the fact that the 1971-1973 proposed budget called for the elimination of the $100 honor scholarships effective for the 1971-1972 academic year.
In July, 1971, the Executive Committee of the Higher Educational Aids Board decided to take only those funding actions necessary to maintain the program until the final 1971-1973 budget was passed by the legislature.
In August, 1971, the Higher Educational Aids Board prepared student checks for the first semester of 1971-1972, but the honor scholarships for the $100 no-need students were held up because of pending budget proposals.
From July through October, 1971, the budget was debated in the legislature and in November, 1971, the budget was signed into law by the Governor. That budget bill eliminated the $100 honorary award funding.
It is my opinion that the Executive Committee of the Higher Educational Aids Board acted properly and legally in deciding to withhold the cash awards of the $100 honorary scholarship students.
I believe that a decision to the contrary would have been irresponsible in view of the three budget proposals that had been placed before the legislature for their deliberation, all of which specifically eliminated the $100 award. The Board was given the discretion it saw fit to exercise by the legislature under sec. 39.31, Stats., under the phraseology ". . . honor scholarships which may be awarded to qualified students . . ." (Emphasis added) *Page 208 
It is my understanding that all of the Wisconsin honor scholarship certificates were presented in May, 1971, to the students so designated, but that no checks were forwarded to the $100 no-need students. In examining the face of this certificate, I find no promise to pay any funds whatsoever at any future date.
The problem of awarding the $100 cash stipends to those students designated in March, 1971, as honor scholars appears to be moot in the light of recent legislative action.
1971 Assembly Bill 1610, commonly referred to as the "minibudget," specifically provides for this category of students. At page 125, item 13, entitled "Honor Scholarships," the bill states:
"Notwithstanding any other law, persons who have been granted an honor scholarship under section 39.31 of the statutes prior to November 1, 1971, in the amount of $100 and who did not receive such sum because of changes in such section by chapter 125, laws of 1971, shall be paid such sum if on the effective date of this act they continue to meet the requirements of section 39.31 of the 1969 statutes."
This bill passed the Wisconsin Assembly on March 8, 1972, and was directed to the Senate where it was altered by Senate Substitute Amendment Number 1 which passed the Senate on March 10, 1972. The amendment is now being enrolled in the Legislative Reference Bureau and will soon be forwarded to the Governor's office for final action.
Finally, I believe that all Wisconsin high schools and Wisconsin high school students should be alerted to the fact that the aforementioned provision, when and if enacted into law, while allowing payment to those students granted scholarships prior to November 1, 1971, will not provide for future $100 no-need honor scholarships.
RWW:DWS